DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.

Response to Amendment
This communication is responsive to the applicant's RCE and amendment filed on 02/028/2021, and supplemental amendment filed on 03/19/2021.  The applicant(s) amended claims 1, 22, and 24, and added new claims 25-26 (see supplemental amendment: pages 2-7).
The examiner withdrew previous claim rejection under 35 USC 103, because the applicant amended the corresponding claim(s) and provided persuasive argument(s), which overcame the prior art rejection and brought considerable reason for allowance (see below).

Allowable Subject Matter
Claims 1-3 and 5-26 are allowed.


The prior art of record, L’ESPERANCE et al. (IDS: US 2002/55844), VANBUSKIRK et al. (US 6,327,566), LOVELAND et al. (IDS: US 7,054,819), REICHARDT et al. (IDS: US 2002/0124255), KIM (IDS: US 6,546,002), ZENITH (IDS: US 7,284,202), KAUFMAN (IDS: US 2001/0012335), HOUSER et al.  (US 5,774,859) and BUSH et al. (US 6,397,186), provided numerous related teachings and techniques.  However, the combined features as claimed/argued, are not anticipated by, nor made obvious over the prior art of the record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 

QH/qh
March 30, 2021
/QI HAN/Primary Examiner, Art Unit 2659